DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10, 16, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-10, 18, 19 of U.S. Patent No. 11,250,612. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application cover a broader scope than the claims of U.S. Patent No. 11,250,612.

For example, please see the table below for a limitation by limitation mapping of claim 2.
Claim 2 of instant application 
Claim 1 of U.S. Patent No. 11,250,612
A method
A method
for communicating point cloud information to a playback device
communicating, by the content delivery system to a playback device, …and the set of point cloud information
obtaining a geometry model for an environment, a background image configured to be applied to the geometry model as a texture, and a set of point cloud information defining a foreground object in the environment;
obtaining, by the content delivery system, a geometry model for an environment and a background image configured to be applied to the geometry model as a texture;
generating, by the content delivery system, a set of point cloud information defining a foreground object at a first time;
communicating, to the playback device, at least one updated set of point cloud information without the geometry model and the background image.
communicating, by the content delivery system to the playback device, the at least one updated set of point cloud information without the geometry model and the background image.


Claim 3 of the instant application corresponds to claim 3 of U.S. Patent No. 11,250,612.
Claim 4 of the instant application corresponds to claim 5 of U.S. Patent No. 11,250,612.
Claim 5 of the instant application corresponds to claim 6 of U.S. Patent No. 11,250,612.
Claim 6 of the instant application corresponds to claim 7 of U.S. Patent No. 11,250,612.
Claim 7 of the instant application corresponds to claim 8 of U.S. Patent No. 11,250,612.
Claim 8 of the instant application corresponds to claim 9 of U.S. Patent No. 11,250,612.
Claim 9 of the instant application corresponds to claim 18 of U.S. Patent No. 11,250,612.
Claim 10 of the instant application corresponds to claim 10 of U.S. Patent No. 11,250,612.
Claim 16 of the instant application corresponds to claim 19 of U.S. Patent No. 11,250,612.
Claim 17 of the instant application corresponds to claim 19 of U.S. Patent No. 11,250,612.




Claims 11-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 5-7 of U.S. Patent No. 11,250,612 in view of Tamir et al. (U.S. Patent Application 20180220048).

Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations are identical except that claims 11-14 of the instant application are directed to a system claim and claims 3, 5-7 of U.S. Patent No. 11,250,612 are directed to a method claim.  Furthermore, Tamir teaches a system [e.g. a system for studio production of a free viewpoint video (FVV), 0018], comprising: a memory [e.g. memory, 0018]; and a processor [e.g. processing circuitry, 0018] coupled to the memory and configured to execute program instructions [e.g. instructions, 0018] stored in the memory.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the claims 11-14 of U.S. Patent No. 11,250,612 with a system, comprising: a memory; and a processor coupled to the memory and configured to execute program instructions stored in the memory in the same conventional manner as taught by Tamir because the processing unit of a system is commonly used and well known in the art to perform steps of a computer application.

Claim 11 of the instant application corresponds to claim 3 of U.S. Patent No. 11,250,612.
Claim 12 of the instant application corresponds to claim 5 of U.S. Patent No. 11,250,612.
Claim 13 of the instant application corresponds to claim 6 of U.S. Patent No. 11,250,612.
Claim 14 of the instant application corresponds to claim 7 of U.S. Patent No. 11,250,612.

Allowable Subject Matter
In regards to claim 2, Tamir teaches a method for communicating point cloud information to a playback device [e.g. method for sending FVV (free viewpoint video) to one or more recipient devices, 0077, 0081], the method comprising:
obtaining a geometry model for an environment [e.g. obtaining a meshed 3D model of the background objects, 0070, 0072-0073], a background image configured to be applied to the geometry model as a texture [e.g. Images uploaded from an external source are applied to the background objects which are meshed 3D models. The images are used for texturing, 0072-0073], and a set of point cloud information [e.g. point clouds, 0067] defining a foreground object [e.g. foreground object, 0067] in the environment.
Tamir does not explicitly teach
communicating, to the playback device, at least one updated set of point cloud information without the geometry model and the background image.
However, Teichman teaches
communicating, to the playback device, at least one updated set of point cloud information without the background image [e.g. the local computing device sends the frame of depth data and the color image data to the remote processing service without the background, 0034].
Tamir as modified by Teichman fails to teach or suggest
communicating, to the playback device, at least one updated set of point cloud information without the geometry model and the background image (emphasis added).
Therefore, claim 2 is allowed over the prior art if the nonstatutory double patenting rejection above is overcome.

In regards to claims 3-9, the claims depend on at least claim 2.  Therefore, the claims are allowable for the same reason as at least claim 2.





Claims 15, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764. The examiner can normally be reached Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612